Exhibit 10.14

LOGO [g119785g14s22.jpg]

«date»

«full_name»

«address_line_1»

«city», «state» «zip_code»

Dear «first_name»:

On behalf of Yahoo! Inc. (“Yahoo!” or the “Company”), I am pleased to inform you
that Yahoo! will provide you with the severance protections described in this
letter agreement (“Agreement”). This Agreement is being offered to you to
provide both you and Yahoo! with certainty in the event that your employment
with Yahoo! is terminated by Yahoo! without Cause.1 You will not be entitled to
any severance benefits under this Agreement if your employment is terminated
with Cause, if you voluntarily resign from your employment with Yahoo!, or if
your employment terminates due to your death or disability.2

 

 

1

For purposes of this Agreement, “Cause” means termination of your employment by
the Company based upon the occurrence of one or more of the following which,
with respect to clauses (1), (2) and (3) below, if curable, you have not cured
within fourteen (14) days after you receive written notice from the Company
specifying with reasonable particularity such occurrence: (1) your refusal or
material failure to perform your job duties and responsibilities (other than by
reason of your serious physical or mental illness, injury or medical condition),
(2) your failure or refusal to comply in any material respect with material
Company policies or lawful directives, (3) your material breach of any contract
or agreement between you and the Company (including but not limited to this
Agreement and the Employee Confidentiality and Assignment of Inventions
Agreement between you and the Company), or your material breach of any statutory
duty, fiduciary duty or any other obligation that you owe to the Company,
(4) your commission of an act of fraud, theft, embezzlement or other unlawful
act against the Company or involving its property or assets or your engaging in
unprofessional, unethical or other intentional acts that materially discredit
the Company or are materially detrimental to the reputation, character or
standing of the Company, or (5) your indictment or conviction or nolo contendere
or guilty plea with respect to any felony or crime of moral turpitude. Following
notice and cure as provided in the preceding sentence, upon any additional
one-time occurrence of one or more of the events enumerated in that sentence,
the Company may terminate your employment for Cause without notice and
opportunity to cure. However, should the Company choose to offer you another
opportunity to cure, it will not be deemed a waiver of its rights under this
provision.

2

In no event will you be considered to have terminated employment for purposes of
this letter if your employment by Yahoo! (including a subsidiary or affiliate)
terminates and, immediately after such termination, you continue as an employee
of another subsidiary or affiliate of Yahoo! (or Yahoo! Inc. if you had
previously been employed by a subsidiary).

 

1



--------------------------------------------------------------------------------

Severance. If your employment is terminated by Yahoo! without Cause (and other
than due to your death or disability) and you comply with the release and other
requirements described below, then you will be entitled to the benefits set
forth below this paragraph. Yahoo! will provide you with written notice that
your employment will terminate (the “Termination Notice”). You will remain
employed by Yahoo! for a period of time as determined by Yahoo!, in its sole
discretion, after the Termination Notice is provided (the “Notice Period”), but
such period will not exceed              months. (For purposes of clarity, a
Notice Period is not required, and the Company may terminate your employment
immediately at any time upon delivery of a Termination Notice without providing
a Notice Period.) The date your employment with Yahoo! terminates will be
considered your “Termination Date.”

 

  1. Yahoo! will pay you the following amounts in cash as severance:

 

  a. an amount equal to your base salary (at the monthly rate in effect at the
time the Termination Notice is provided to you) for a period of [EVPs: twelve
(12); SVPs: six (6)] months less the number of months in the Notice Period
(including partial months), such amount to be paid in a single lump sum;

 

  b. a lump sum payment equal to [EVPs: one hundred percent (100%); SVPs: fifty
percent (50%)] of your annual target bonus for the year in which your
Termination Notice is provided; and

 

  c. a lump sum payment of a prorated bonus for the year in which your
Termination Notice is provided, determined by multiplying (i) the lesser of your
annual target bonus for such year or the annual bonus you would have been
entitled to receive for such year if your employment had not terminated by
(ii) a fraction, the numerator of which is the number of whole months of your
active employment with Yahoo! during such year and the denominator of which is
twelve (12).

The severance payments described above will be made on or before the sixtieth
(60th) business day following your Termination Date, provided that if such
period of 60 business days spans two calendar years, such payments will be made
in the second of the two calendar years, and provided, further, that the
prorated bonus referred to in 1(c) above will be paid at the same time bonuses
for the applicable year are paid to the Company’s employees generally.

 

  2. Provided that you timely elect continued coverage under COBRA, Yahoo! will
pay you an amount equal to your premium for continued group health coverage for
the period you continue COBRA coverage (up to a maximum of [EVPs: twelve (12);
SVPs: six (6)] months following your Termination Date), provided that Yahoo!’s
obligation to make such payments will cease if you become eligible for coverage
under the health plan of another employer or Yahoo! ceases to offer group
medical coverage to its active executive employees or otherwise is under no
obligation to offer you COBRA continuation coverage.

 

2



--------------------------------------------------------------------------------

  3. [You will be entitled to accelerated vesting of your then-outstanding
equity awards as provided under “Equity Awards” below.] [For executives who hold
awards granted prior to February 2011 or any non-executive awards granted after
January 2011.]

 

  4. [You will be entitled to accelerated vesting of your then-outstanding
equity awards if and only to the extent provided in the applicable award
agreements.] [For executives who hold only executive form awards granted after
January 2011.]

[For executives who hold awards granted prior to February 2011 or any
non-executive awards granted after January 2011.] [Equity Awards. To the extent
that you hold equity-based awards granted by Yahoo! under its equity incentive
plans that are outstanding and unvested as of the date of this Agreement (your
“Outstanding Awards”), the award agreement that evidences each such Outstanding
Award is hereby amended to provide as follows:

 

  1. Stock Options. If your employment with Yahoo! is terminated by Yahoo!
without Cause (and other than as a result of your death or disability), each of
your Outstanding Awards that is a stock option will vest and become exercisable
on your Termination Date with respect to each installment of such stock option
that is scheduled to vest within six (6) months after your Termination Date. The
vested portion of the option will be exercisable following your termination for
the period specified in the applicable option agreement, and any portion of the
option that is not vested (after giving effect to the foregoing acceleration
provision) will terminate on your Termination Date.

 

  2. Time-Based RSUs. If your employment with Yahoo! is terminated by Yahoo!
without Cause (and other than as a result of your death or disability), each of
your Outstanding Awards that is a restricted stock unit award (“RSU”) that vests
based solely on the passage of time will vest on your Termination Date with
respect to each installment of such award that is scheduled to vest within six
(6) months after your Termination Date and will be paid as provided in the award
agreement. Any portion of the award that is not vested (after giving effect to
the foregoing acceleration provision) will terminate on your Termination Date.

 

  3. Performance-Based RSUs (OCF and AFP). If your employment with Yahoo! is
terminated by Yahoo! without Cause (and other than as a result of your death or
disability), each of your Outstanding Awards that is an RSU that vests based on
the Company’s achievement of financial performance goals (other than total
stockholder return) will be subject to the following provisions:

 

  •  

any RSUs credited (or to be credited) to you in accordance with the terms of the
award with respect to Company performance for any fiscal year ended prior to the
year in which your Termination Date occurs, to the extent not then vested, will
vest as of your Termination Date and be paid as provided in the award agreement;

 

3



--------------------------------------------------------------------------------

  •  

if you are employed with Yahoo! for six months or more of the fiscal year in
which your Termination Date occurs, you will be credited with an additional
number of RSUs for that fiscal year equal to (a) the number of RSUs that would
have been credited at the end of such year based on Company performance under
the terms of the award, multiplied by (b) a fraction, the numerator of which is
the number of whole months of your employment with Yahoo! during such year and
the denominator of which is twelve (12), such credited units to be paid after
the end of such year as provided in the award agreement; and

 

  •  

any RSUs subject to the award that do not vest in accordance with the preceding
provisions will terminate as of your Termination Date.

In the event that a termination of your employment under the circumstances
described above occurs and you would be entitled to greater accelerated vesting
of any Outstanding Award in the circumstances under the terms of the applicable
award agreement (or other agreement with, or applicable plan of, the Company)
than under the applicable provisions of this Agreement, you will be entitled to
the accelerated vesting of the award provided in the Outstanding Award agreement
(or such other agreement or plan), and the provisions of this Agreement will be
disregarded as to that award. In no event will you be entitled to accelerated
vesting of an Outstanding Award under both this Agreement and another agreement
or plan. For purposes of clarity, this agreement does not limit any right that
you may have to accelerated vesting of your awards in any other circumstances
(for example, and without limitation, upon a change in control) pursuant to the
applicable agreement or plan.

You will be entitled to accelerated vesting of any then-outstanding equity
awards that are granted after the date of this Agreement as and to the extent
provided in the applicable award agreements.

Except as expressly set forth above, this Agreement does not modify any other
terms of any of your Outstanding Awards. For avoidance of doubt, this Agreement
does not modify any provisions of any of your Outstanding Awards that are RSUs
that vest based on the Company’s total stockholder return.]

Conditions of Severance; Exclusive Remedy. All benefits specified in this
Agreement are conditioned on (1) you signing a full release of any and all
claims against Yahoo! in a release form acceptable to Yahoo! (within the period
specified in it by the Company, which in no event shall be more than fifty days
following your Termination Date) and your not revoking such release pursuant to
any revocation rights afforded by applicable law, and (2) your compliance with
your obligations under your Employee Confidentiality and Assignment of
Inventions Agreement, or similar agreement. To the extent that you are otherwise
entitled to Company-paid COBRA coverage as provided above, such benefit shall
not be suspended during the period of time you consider such a release, but
shall terminate immediately in the event that you do not timely provide (or in
the event that you revoke) such release. You agree that the benefits specified
in this Agreement (and any applicable acceleration of vesting of an equity-based
award in accordance with its terms) will constitute the exclusive and sole
remedy for any termination of your employment and you covenant not to assert or
pursue any other remedies, at law or in equity, with respect to your
termination.

 

4



--------------------------------------------------------------------------------

Tax Matters.

(a) Withholding. Yahoo! will withhold required federal, state and local taxes
from any and all payments contemplated by this Agreement.

(b) Section 280G. If any payment or benefit received or to be received by you
(including any payment or benefit received pursuant to this Agreement or
otherwise) would be (in whole or part) subject to the excise tax imposed by
Section 4999 of the Internal Revenue Code, or any successor provision thereto,
or any similar tax imposed by state or local law, or any interest or penalties
with respect to such excise tax (such tax or taxes, together with any such
interest and penalties, are hereafter collectively referred to as the “Excise
Tax”), then, any cash severance benefits contemplated by Section 1 under
“Severance” above and any accelerated vesting of time-based RSUs,
performance-based RSUs, and stock options will be reduced to the extent
necessary to make such payments and benefits not subject to such Excise Tax, but
only if such reduction results in a higher after-tax payment to you after taking
into account the Excise Tax and any additional taxes you would pay if such
payments and benefits were not reduced. If a reduction in cash severance and/or
acceleration of vesting is so required, then, unless you elect a different order
of reduction in advance (to the extent such an election may be made without
resulting in any tax, penalty or interest under Code Section 409A), any cash
severance payable in installment payments will be reduced first (with the
installments scheduled to be paid latest in time reduced first), then any cash
severance payable as a lump sum shall be reduced, then any accelerated vesting
of equity incentive awards will be reduced (with time-based RSUs,
performance-based RSUs, and stock options to be reduced in that order with the
reduction made first as to the awards scheduled to vest latest in time).

(c) Responsibility for Taxes. Other than Yahoo!’s obligation and right to
withhold federal, state and local taxes, you will be responsible for any and all
taxes, interest, and penalties that may be imposed with respect to the payments
contemplated by this Agreement (including, but not limited to, those imposed
under Internal Revenue Code Section 409A). To the extent that this Agreement is
subject to Internal Revenue Code Section 409A, you and Yahoo! agree that the
terms and conditions of this Agreement will be construed and interpreted to the
maximum extent reasonably possible, without altering the fundamental intent of
this Agreement, to comply with and avoid the imputation of any tax, penalty or
interest under Code Section 409A.

Notwithstanding any provision of this letter to the contrary, if you are a
“specified employee” as defined in Section 409A of the U.S. Internal Revenue
Code, you will not be entitled to any payments in connection with the
termination of your employment until the date which is six (6) months and one
(1) day after your Termination Date (or, if earlier, the date of your death) and
any payment otherwise due in such period will be made within the thirty (30) day
period following the six (6) month anniversary of your Termination Date (or, if
earlier, within the thirty (30) day period after the date of your death). The
provisions of this paragraph will only apply if, and to the extent, required to
comply with Code Section 409A. For purposes of Code Section 409A, each payment
made under this letter is designated as a “separate payment” within the meaning
of Code Section 409A.

 

5



--------------------------------------------------------------------------------

Change in Control Severance. Notwithstanding the foregoing provisions, in the
event that you are otherwise entitled to receive severance benefits in
connection with a termination of your employment under both this Agreement and
the Company’s Change in Control Employee Severance Plan, as amended, or any
successor plan thereto (the “CIC Plan”), you will receive either the cash
severance and COBRA payments provided under the CIC Plan or under this
Agreement, whichever is greater, but in no event will you be entitled to receive
such benefits under both the CIC Plan and this Agreement.

By executing this Agreement, you and the Company agree that Section 2.7 of the
CIC Plan, as it applies to any benefits you may receive thereunder, is hereby
amended, effective immediately, to provide that, if the period of 60 business
days following the Severance Date (as defined in the CIC Plan) referred to in
such section spans two calendar years, the Benefit Commencement Date (as defined
in the CIC Plan) will occur in the second of the two calendar years.

Amendment. Except as provided in the next sentence, this Agreement may be
amended only by a written agreement signed by both you and by an authorized
officer of the Company. Effective as of December 31, 2013 or the end of any
subsequent year, the Company may modify this Agreement in any manner, provided
(1) the Company has notified you of the pending modification at least ninety
days in advance of the proposed effective date of such modification, and
(2) your employment is not terminated by the Company prior to the effective date
of any such modification in circumstances that entitle you to severance under
this Agreement.

Entire Agreement. This Agreement, together with the agreements that evidence any
equity-based awards granted to you by Yahoo!, constitute the entire agreement
between you and Yahoo! with respect to the subject matter hereof and supersede
any and all prior or contemporaneous oral or written representations,
understandings, agreements or communications between you and Yahoo! concerning
such subject matter including, but not limited to, any provisions relating to
severance and/or acceleration of equity detailed in your offer letter. The CIC
Plan and any Employee Confidentiality and Assignment of Inventions Agreement (or
similar agreement) are outside the scope of the foregoing integration provision.

At-Will Employment. Nothing in this letter alters the at-will nature of your
employment relationship with Yahoo! or creates a contract for employment for a
specified period of time. Either you or Yahoo! may terminate the employment
relationship at any time, with or without cause and with or without advance
notice.

 

6



--------------------------------------------------------------------------------

IF THIS AGREEMENT IS ACCEPTABLE TO YOU, PLEASE SIGN BELOW AND RETURN THE
ORIGINAL TO                      BY                     , 2011.

Sincerely,

YAHOO! INC.

 

By:

 

 

        NAME         TITLE         Yahoo! Human Resources

I accept and agree to the terms and conditions outlined in this Agreement.

 

 

Employee name

    

 

Date

  

 

7